        Case 6:20-cv-00579-ADA Document 13-1 Filed 07/20/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

WSOU INVESTMENTS, LLC d/b/a                §
BRAZOS LICENSING AND                       §
DEVELOPMENT                                §       CIVIL ACTION NO. 6:20-cv-579[ADA]
                                           §
v.                                         §
                                           §
GOOGLE LLC                                 §

     ORDER GRANTING UNOPPOSED MOTION FOR EXTENSION OF TIME FOR
       DEFENDANT GOOGLE LLC TO ANSWER OR OTHERWISE RESPOND

       Before the Court is Defendant Google LLC’s Unopposed Motion for Extension of Time to

Answer or Otherwise Respond. After consideration of said unopposed motion, the Court finds that

it should be GRANTED.

       IT IS THEREFORE ORDERED that Google LLC has up to and including September 11,

2020 to answer or otherwise respond to Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing

and Development’s Original Complaint for Patent Infringement.



              SIGNED this ______ day of ______________, 2020.




                                                   ALAN D ALBRIGHT
                                                   UNITED STATES DISTRICT JUDGE
